Citation Nr: 1312620	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  04-36 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a disorder of multiple joints, to include the shoulders, wrists, hands, ankles, and feet.  

2.  Entitlement to service connection for a disorder of multiple muscles.  

3.  Entitlement to an increased evaluation for left cubital tunnel syndrome, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to April 1997 and from September 2001 to August 2002.  

The appeal comes before the Board of Veterans' Appeals (Board) from a September 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  That decision was in response to a claim filed by the Veteran in May 1999.  

In June 2007, the Veteran testified at a personal hearing before a Veterans Law Judge of the Board.  A transcript of that hearing is associated with the claims file.  In February 2013, the Board sent a letter to the Veteran informing him that the Veterans Law Judge who conducted that hearing was no longer employed by the Board.  The letter informed him of his right to a hearing before a Veterans Law Judge who would participate in any decision made on his appeal and provided options for him to indicate whether he wanted another hearing.  He signed and returned that form later in February 2013, indicating that he did not wish to appear at a hearing and requesting that the Board consider his case on the evidence of record.  The Board will therefore proceed to adjudicate the appeal.   

The Board remanded the appealed claims to the agency of original jurisdiction (AOJ), i.e. the RO via the Appeals Management Center (AMC), for additional development in August 2008 and again in May 2011.  In the Introduction of the May 2011 Remand, the Board stated that the Veteran was not pursuing his claims of entitlement to service connection based on "Persian Gulf Syndrome."  Review of the claims file fails to show that he has so limited his claim.  Although he stated in an April 2001 writing that his claim was not a "Persian Gulf Syndrome" claim, in a March 2006 letter he stated that he did not know if he had Persian Gulf Syndrome.  The Board finds nothing after that date that indicates that he did not want to have his claim considered on all possible theories of entitlement.  Therefore, the Board has considered all theories of entitlement raised by the Veteran or reasonably raised by the record and, indeed, in the instant decision grants service connection for fibromyalgia pursuant to a presumption applicable to Persian Gulf veterans.  

In a January 2013 rating decision, the AMC granted service connection for disabilities of the cervical spine, the right and left knees, the lumbar spine, the right and left hips, and the right and left elbows.  The first issue listed on the title page of this Board decision thus does not include entitlement to joint disabilities of the spine, elbows, hips, or knees as his claim has been granted to the extent of disabilities of those joints.  


FINDINGS OF FACT

1.  Pain of the Veteran's joints and muscles, other than related to disability for which service connection has been established, including pain associated with the shoulders, wrists, hands, ankles, feet, is due to fibromyalgia.  

2.  The Veteran's left cubital tunnel syndrome has not resulted in more than mild incomplete paralysis of the left median nerve and mild incomplete paralysis of the left ulnar nerve since service connection was established.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for muscle and joint pain, other than related to disability for which service connection has been established, including pain associated with the shoulders, wrists, hands, ankles, and feet, as due to fibromyalgia, have been met.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317.

2.  The criteria for a 10 percent disability rating, but no higher, have been met for the entire appeal period for disability of the Veteran's left ulnar nerve due to left cubital tunnel syndrome.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a Diagnostic Code 8516 (2012).  

3.  The criteria have not been met for a disability rating higher than 10 percent for disability of the Veteran's left median nerve due to left cubital tunnel syndrome for any period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a Diagnostic Code 8516 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in March 2001, August 2003, March 2006, and October 2008.  Those letters fully informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The duty to notify with regard to assignment of disability ratings and effective dates was not met until the mailing of the notice letters in March 2006 and October 2008, which was after the initial adjudication by the RO.  After the notice was provided, he had a meaningful opportunity to participate in the development of his claims and the AOJ readjudicated the claims as recently as in February 2011 and December 2012 supplemental statements of the case, thus curing the timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Given these facts, the Board finds that the timing defect did not result in prejudice to the Veteran.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  The Veteran submitted numerous private treatment records.  VA afforded the Veteran several relevant examinations during the course of his claims and appeal.  Most recently, VA provided medical examinations in September 2011 and obtained opinions with respect to that examination and obtained an additional relevant medical opinion in September 2012.  

Those recent examinations and opinions are adequate because the associated reports include detailed descriptions of the Veteran's disabilities, show that the examiners reviewed his claims file and considered the relevant history of the disabilities, and included analyses supporting the conclusions sufficient for the Board to weigh the opinions along with other evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In August 2008, the Board remanded the issues of entitlement to service connection for disability manifested by multiple joint pain, entitlement to service connection for disability manifested by muscle pain, and entitlement to an increased evaluation for service-connected cubital tunnel syndrome.  The Board directed that the AOJ ask the Veteran to identify all periods of active duty, active duty for training, and inactive duty for training since 1985.  It directed that all service treatment records and identified VA and private treatment records be obtained.  

Next, the Board directed that the Veteran should be examined by a neurologist and an orthopedist to determine the nature and extent of all joint and muscle problems and the extent of his left cubital tunnel disability.  There were a number of questions associated with that order.  Finally, the Board directed that the AOJ should readjudicate the claims on all potential bases of entitlement.  

Following that 2008 Remand, the AMC sent a letter to the Veteran asking the questions that the Board had specified as to treatment and duty.  In November 2008, a Personnel Information Exchange System (PIES) response indicates that there were no records at Code 13 for the Veteran and suggested other avenues to request any existing records.  

VA afforded the Veteran an examination in February 2011.  The examination report has a heading of "NEUROLOGICAL DISORDER, MISCELLANEOUS Exam."  In May 2011, the Board remanded this matter for additional development, including affording the Veteran additional examinations.  In that May 2011 Remand, the Board stated that in its August 2008 Remand it had requested VA examinations to be conducted by a neurologist and an orthopedist.  It then stated that only a single examination was afforded the Veteran and that examination was conducted by a VA neurologist.  Pursuant to that Remand, VA afforded the Veteran another examination in September 2011.  That examination also included neurological and orthopedic findings.  The physician who examined the Veteran did not indicate any specialty.  There is no evidence that the examiner was an orthopedist or a neurologist.  

Upon review of the record, the Board finds that the examinations conducted in February and May 2011 are adequate.  Given that the previous Remand referred only to examination by a neurologist, and that there is no indication that the February 2011 examiner was a neurologist, the basis for the most recent Board remand as to the defect in the February 2011 examination is not particularly clear.  The Board reasonably concludes that the title of the examination on the first page of the report may have led to confusion.  Here, the Board notes that the September 2011 examination was detailed and provided findings and opinions consistent with an adequate examination.  The Board finds no compelling reason to require a remand for a specialist in this case so long as the neurological and musculoskeletal examinations are adequate.  

In that May 2011 Remand, the Board also directed that the AOJ should contact the Veteran and ask him to provide information as to the nature of his military work and his civilian work, provide a clear statement of symptoms of his claimed disabilities, including the particular joints and muscles affected and when the symptoms are present.  It also directed the AOJ to ask him to identify additional sources of information relevant to his claims.  

In June 2011, the AMC sent a letter to the Veteran in which it asked the Veteran to submit the information that the Board had specified in the May 2011 Remand.  There was no response from the Veteran as to specifying the joints and muscles affected or when the symptoms were present.  The Veteran responded by providing treatment records from a number of private and military treatment providers, copies of a DD 214 showing a September 2001 to August 2002 period of active duty, statements of his occupational position description, and a limited number of service personnel documents, including a performance evaluation.  

The Veteran's DD 214s show periods of active duty from March 1985 to April 1997 and from September 2001 to August 2002.  Of record are Air National Guard / U.S. Air Force Reserves retirement point credit summaries showing various periods of active duty.  It is noted that the Veteran has been prosecuting the claims that are the subject of this appeal since 1999.  His active duty prior to that time includes active duty in the Persian Gulf at the locations and during the time period that, regardless of any other service after that time, establish that he is a Persian Gulf veteran and thus eligible for application of presumptive service connection based on that status so long as other requirements that do not depend on service in the Persian Gulf (such as evidence of his disabilities) are met.  Hence, there is no need to discuss what active service is shown in the Persian Gulf other than the service shown by his DD Form 214s.  

Furthermore, the Board notes that with regard to the issues of entitlement to service connection that are before the Board, in this decision, the Board grants service connection for fibromyalgia based on operation of the presumptive provisions for Persian Gulf veterans.  The evaluation for his service connected cubital tunnel syndrome does not depend on service in the Persian Gulf or on any active service after he first filed his claim.  As the Board finds that the grant of service connection for fibromyalgia is a grant of the first two issues listed on the title page of this decision, as supported by medical evidence, and the ratings for cubital tunnel syndrome do not depend on service after his first period of active duty, questions as to what active service he had, and where, that may or may not be reflected on the DD 214s, is no longer relevant to the outcome of any issue on appeal.  

Turning to another matter, as noted previously, the Veteran testified at a June 2007 Board hearing before a Veterans Law Judge who is no longer employed by the Board and declined to attend a hearing by a Veterans Law Judge who would then participate in the decision of his appeal.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Veterans Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veteran's Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the June 2007 Board hearing, the Veterans Law Judge identified the issues on appeal.  Information was solicited regarding the symptoms of his cubital tunnel syndrome and his muscle / joint pains.  The Veterans Law Judge explained how benefits are awarded based on the presumptive provisions for Persian Gulf veterans and how service connection was awarded based on non-presumptive provisions, and discussed additional evidence that could substantiate his claims, including future examinations provided by VA.  Given the specific nature of his claims and considering the interchange between the undersigned and the Veteran and his representative, the Board concludes that the issues were "explained . . . in terms of the scope of the claim for benefits," or that "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  The Board thus finds that the hearing conducted in June 2007 complied with the requirements of 3.103(c)(2) as explained in Bryant.  

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Compensation may be paid to a Persian Gulf veteran when the evidence establishes: (1) that he or she is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness such as, but not limited to, chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(i)(B)(ii).  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2)(i)(B)(ii).

With regard to the presumption of service connection for certain disabilities occurring in Persian Gulf veterans, a "qualifying chronic disability" includes fibromyalgia.  38 C.F.R. § 3.317(a)(2)(i)(B)(1).  

A Persian Gulf veteran is a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The Southwest Asia theater of operations refers to Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  

The Veteran's DD 214 for the period of service from March 1985 to April 1997 documents that he had one year and one day of foreign service and that he was awarded the Southwest Asia Service Medal with one device.  Of record is evidence that the Veteran was awarded an Air Force Achievement Medal for service in Saudi Arabia from October to November 1994.  This evidence is sufficient for the Board to determine that the Veteran is a Persian Gulf veteran.  

Service treatment records document a significant number of reports of musculoskeletal pain.  Of particular note are reports from September 1991 and March 1994 that he had pain of all of his joints.  Post-service he has consistently reported musculoskeletal pain as evidenced by reports of him seeking treatment from a number of private practitioners.  A number of notes are found in SOAP (subjective, objective, assessment, plans) notes which appear to be from Adirondack Healthcare Associates, although the individual notes are not marked with a provider.  These document that attempts were made to diagnose the conditions, but the Board does not find clear diagnoses for all of the reported pain.  

VA first examined the Veteran in July 2000.  He reported symptoms of muscle pain since 1990, referring to localized pain, and weakness localized from the head to neck, shoulder, trunk, and leg muscles.  A section of the report referring to examination of his joints included the statement that he had shoulder, elbow, knee, ankle and hand joint pain and intermittent swelling with numbness of his fingers.  Following examination, the diagnosis was multiple joint pain of the neck, shoulders, elbows, writs, hips, knees and ankles.  Another diagnosis found in the report is unexplained muscle pain and weakness.  

There is also a report of a Gulf War Guidelines examination conducted in November 2000.  This documents the Veteran's report of shoulder, elbow, hand, and foot pain.  The examiner stated that the shoulder pain appeared to be more muscular in nature, the elbow pain appeared to be related to peripheral nerves, and the hand and foot pain appeared to be similar and related to use.  An impression was rendered that his hand and foot pain was related to usage without associated joint abnormalities seen on x-ray.  A November 2000 compensation and pension examination addendum note includes the statement, with regard to shoulder pain, that his pain was more of a generalized ache without focal points of pain as one might find in fibromyalgia.  That physician's opinion was that his muscles aches were a consequence of physical labor involved in his occupation.  

Evidence from private treatment providers includes an August 2002 letter in which "W.G.," M.D. stated that she had reviewed the Veterans' service treatment record that he had provided to her.  She commented that his rheumatological complaints appeared to have started in 1991 and particularly involved both upper extremities.  She stated that there seemed to have been joint and muscle pains (arthralgias and myalgias).  She noted service treatment record entries to support her conclusion.  

During the June 2007 hearing, the Veteran testified that his feet, knees, hips and back hurt all the time.  T. at 5.  He testified that this started progressing approximately in the 1990s, and that it was after his return from the Persian Gulf in 1991 that he started having the symptoms.  Id. at 6.  When asked about the muscle pains as opposed to the joint pains, the Veteran responded that the muscle and joint pains go together.  Id. at 6-7.  

Incidentally, the Veteran testified that he is employed full time with the State of Vermont National Guard.  There was considerable testimony regarding his employment with the National Guard.  T. 9-11.  After explaining the difference between establishing service-connection based on non-persumptive as opposed to Persian Gulf veteran presumptive provisions, the Veterans Law Judge asked if the Veteran could identify the specific muscles or joints involved.  Id. at 15.  The Veteran testified that his symptoms essentially involved all of the joints and muscles of his body, noting from his headache, down to his knees, feet, and back.  Id.  

VA provided the Veteran with neurological and musculoskeletal examinations in February 2011.  The examination report is largely a recitation of the Veteran's reports that he has pain of both wrists, hands, knees, ankles, elbows, hips, thighs, upper arms, and his back (spine).  Following physical examination, the examiner provided diagnoses.  As to his hips, wrists, hands, ankles, feet, and muscles in general, the examiner states that there was no diagnosis.  He added that the Veteran had myalgias in the past related to statin drug use that improved when the medication was changed.  The examiner also diagnosed left cubital tunnel release with minimal residual, right and left elbow epicondylitis that he said was not related to service as the Veteran was "not treated for this in service," and normal knees examination but with mild arthritis, that the examiner also stated was not related to service.  The examiner provided no explanation for why the conditions that he diagnosed were not related to service.  While the findings and lack of diagnosis, or diagnosis as the case may be, are probative, the unexplained conclusions of the examiner are not particularly probative because they are not supported by a rationale.  

In September 2011, the Veteran underwent another VA examination.  Physical examination included examination of his hands, feet, shoulders, and joints the disabilities of which were established as service-connected in the January 2013 rating decision.  X-rays showed bilateral calcanal spurs found at the insertion of both achilles tendons, but the examiner stated that the Veteran had a normal foot examination.  He found the same for his wrist and hands.  

As to muscles, the problem was stated as pain of the muscles of the thighs and upper arms.  The examiner provided a diagnosis of pain of the muscles of the thighs and upper arms with a normal muscle examination.  The examiner stated that the Veteran had developed pain in his muscles during military service, that pain was attributed to statin drug therapy, and although he stopped the statin drug therapy he still had low grade muscle pain.  

In a medical opinion section of the examination report, the examiner stated that it was at least as likely as not that the Veteran's current pain of the thighs and arms was related to his active service.  He reasoned that the pain began during the Veteran's active service and although it lessened when he stopped statin therapy, some pain remains notwithstanding the normal examination.  

Following that examination, the AMC sought an additional medical opinion.  A physician provided the opinion in September 2012 and indicated that he had reviewed the Veteran's claims file.  After listing relevant evidence, the physician offered opinions that led to the grant of service connection for disabilities of the hips, elbows, entire spine, and knees.  He also provided the following opinion:  

The Veteran's undiagnosed fibromyalgia provides the best way to make sense of the Veteran's many muscle and joint aches and pains, which easily accounts for the majority of the Veteran's claimed conditions.  The reference, Kelley's Textbook of Rheumatology, 8th ed on fibromyalgia states "The most defining symptom is that of generalized pain ("pain all over").  [citation reference omitted]  The clinician may be surprised by the extent and severity of symptoms".  

The most probative evidence of record establishes that the pain of the Veteran's joints and muscles that has not been attributed to any other diagnosis, is due to fibromyalgia.  This is because the more recent opinion is supported by a more compelling rationale than the earlier evidence indicating that he did not have fibromyalgia.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that most of the probative value of an expert opinion lies in its reasoning).  The Veteran is a Persian Gulf veteran.  Fibromyalgia is listed as a medically unexplained chronic multisymptom illness for which service connection is presumed for Persian Gulf veterans.  As to objective signs and symptoms, it is noted that muscle pain and joint pain are two examples of signs and symptoms provided by regulation.  Given the numerous findings by private and VA medical professionals of muscle and joint pain, the Board finds that the "objective indications of chronic disability" requirement is met.  Hence service connection for fibromyalgia must be granted.  As the most probative evidence of record demonstrates that fibromyalgia accounts for his muscle and joint pains, for which service connection has not already been established, and as the Veteran has testified that the pain of his muscles and pain of his joints are actually an overall pain, and not distinguishable as between joints and muscles, the grant of service connection for fibromyalgia is a full grant of benefits for the first two issues listed on the title page of this document.  


III.  Increased Rating - Left Cubital Syndrome

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Here, the Board notes that the service connection was granted for left cubital tunnel syndrome in a December 1999 rating decision and was effective May 18, 1999.  In a February 2000 letter the Veteran explained that he was scheduled for surgical treatment of the condition.  A July 2000 VA examination report included findings with regard to numbness of the fourth and fifth digits of his left hand and a November 2000 VA treatment note includes that the Veteran had ulnar channel entrapment with increased symptoms when resting his left elbow on a hard surface.  This evidence was all added to the record within the one year appeal period of the December 1999 rating decision.  The Board finds that the evidence is new and material as it relates to paralysis of the left ulnar nerve and was not all of record prior to the December 1999 rating decision.  The applicable date of claim for any grant of benefits is therefore May 18, 1999.  See 38 C.F.R. § 3.156(b) (2012).  As such, the Board has considered whether different ratings are warranted for different periods of time from May 18, 1999, to the present.  

The RO has listed the Diagnostic Code for this disability as 8599-8515, indicating that it is evaluated by analogy as paralysis of the median nerve since service connection was established.  The evidence prior to a September 2011 VA examination indicated that the affected nerve was the left ulnar nerve.  However, the examiner stated in the September 2011 examination report that both the left ulnar nerve and the left median nerve are affected.  The Board has thus considered ratings for both nerves.  

The evaluation of the same disability or the same manifestation of a disability under different diagnoses, a practice known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14 (2012).  When determining whether to assign separate disability ratings, "[t]he critical element is that none of the symptomatology for any ... conditions is duplicative of or overlapping with the symptomatology of the other .... conditions."  Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (emphasis in original).  If the symptoms are "distinct and separate," then separate disability ratings can be assigned.  Id..  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

An October 1983 report of medical history indicates that the Veteran is right handed.  Therefore, his left side is considered the "minor" side, as opposed to the "major" side, when applying the rating criteria for paralysis of the nerves of the upper extremity.  38 C.F.R. § 4.69 (2012).  

Complete paralysis of the median nerve is where the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances, and is assigned a 60 percent for the minor side.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  Severe incomplete paralysis of the minor median nerve is assigned a 40 percent rating, moderate incomplete paralysis of the minor median nerve is assigned a 20 percent rating, and mild incomplete paralysis of the minor median nerve is a 10 percent rating.  Id.  

Complete paralysis of the ulnar nerve is where there is the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened and is assigned a 50 percent rating for the minor side.  38 U.S.C.A. § 4.124a, Diagnostic Code 8516.  Severe incomplete paralysis of the minor ulnar nerve is assigned a 30 percent rating, moderate incomplete paralysis of the minor ulnar nerve is assigned a 20 percent rating, and mild incomplete paralysis of the minor ulnar nerve is a 10 percent rating.  Id.  

During service, the Veteran reported a burning sensation in the ulnar distribution of his left palm in October 1995.  Nerve conduction study of the left ulnar and median nerves in January 1996 was normal but he was found to have left ulnar irritation at the left elbow.  A personal data report from January 1996 documents that the Veteran had a left ulnar lesion.  During a July 2000 VA examination he reported numbness of the left hand, including the fourth and fifth fingers.  That examination report indicates that the Veteran did not have neuritis or neuralgia.  In August 2000 he was diagnosed with cubital tunnel syndrome of the left elbow due to nerve entrapment.  A November 2000 VA examination addendum note that neurological workup and electrodiagnostic studies revealed an ulnar channel entrapment.  It was noted that the Veteran experienced a tingling sensation in the fourth and fifth digits, increased by resting his elbow on a hard surface, but that motor strength was not affected.  

During the June 2007 hearing, the Veteran testified that he experiences tingling, fatigue, and burning in his hand, generally after using the hand during work.  T. at 3.  He also testified that he has pain and tenderness all of the time.  Id. at 4.  

A private nerve conduction study conducted by "H.T.D.," M.D. in April 2008 was normal as to the left median and ulnar nerves.  Impression was no electrodiagnostic evidence of recurrent nerve entrapment at the left wrist/elbow.  In a patient history section of the nerve conduction report, Dr. H.T.D. stated that the Veteran had undergone a previous ulnar nerve entrapment release.  It is noted that in July 2009 VA treatment records the Veteran reported pain in his left elbow.  

Although VA afforded him a neurological examination in February 2011, that examination focused mostly on anatomy other than from his left elbow to his left fingers.  In a medical history section of the examination report, the examiner commented that paresthesias in the ulnar distribution of the left forearm and hand had significantly improved following surgical treatment and that he had no significant residual of the cubital tunnel release other than some tenderness of the medial aspect of the left elbow if he struck the area.  

He underwent an examination of his left cubital tunnel syndrome in September 2011.  The Veteran reported that he has some tingling and numbness of the fourth and fifth fingers.  Sensory examination revealed decreased pain pinprick and light touch as to the left little finger.  There was no muscle atrophy and muscle tone was normal.  Motor examination was normal.  

The examiner stated that this condition had an effect on his occupational activities in that it caused problem with lifting and carrying and weakness or fatigue.  He also noted that the effect on his usual occupation was that he was assigned different duties.  The examiner also diagnosed paresthesias of the 4th and 5th fingers, stated that this resulted in decreased manual dexterity, and had resulted in mild limitation as to chores.  

The September 2011 examination report includes a finding that the left median and ulnar nerves were affected.  

In the September 2012 medical opinion, the physician stated that although the Veteran had surgical treatment of his left cubital tunnel syndrome, he had mild symptoms of his left arm.  The physician also stated that the condition had no impact on the Veteran's occupation and minimal impact on his daily activities.  

The preponderance of evidence shows that the Veteran's left cubital tunnel syndrome has resulted in mild incomplete paralysis limited to sensory involvement but without motor involvement and has not resulted in neuralgia or neuritis.  Although he reported in 2007 that he had fatigue of the left hand following work, during the February 2011 examination he reported that the disability had improved following the surgery.  That report also includes the comment that he had no significant residual of the surgery.  The objective findings from the September 2011 examination showed wholly sensory involvement, with no abnormal motor findings or muscle findings.  

Based on these facts, the Board finds that the criteria have not been met for more than mild incomplete paralysis of either the left median nerve or the left ulnar nerve.  However, as the September 2011 examination indicates that both the left median and the left ulnar nerve are involved, a separate evaluation is warranted for mild incomplete paralysis  of the left ulnar nerve.  As the rating criteria shows, the different nerves result in different manifestations.  The Board thus finds assigning separate evaluations of 10 percent for the ulnar nerve and 10 percent for the median nerve does not result in pyramiding.  As it is particularly clear from the history of the disability that the ulnar nerve has been affected since service connection was granted, the 10 percent rating for mild incomplete paralysis of the left ulnar nerve is warranted for all periods on appeal for which compensation can be paid.  In this case that is from May 18, 1999 to September 11, 2001 and from August 19, 2002, forward.  As the RO has previously determined, the Veteran was on active duty for the period from September 2001 to August 2002 and therefore cannot be paid compensation for such period.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2012).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Here, the evidence is against remanding this issue for referral for extraschedular consideration.  The symptoms of the Veteran's left cubital tunnel syndrome sensory neurological symptoms and are contemplated by the schedular criteria already discussed.  To the extent that he has experienced any weakness those symptoms are also contemplated by the schedular criteria.  In that regard both Diagnostic Code 8515 and 8516 contemplate weakness by the inclusion of the words "feeble" and "weakened," respectively.  Even if the Board were to find that he had pain and weakness, the weakness is contemplated by those criteria and 38 C.F.R. § 4.123 and § 4.124 provide ratings for pain to neuritis and neuralgia, respectively.  The extent of his disability is also contemplated by the schedular criteria because those criteria provide ratings for much greater paralysis than that suffered by the Veteran.  For these reasons, the Board concludes that the first prong of Thun is not satisfied and therefore referral for extraschedular consideration is not warranted.  

Finally, there is no evidence and the Veteran has not contended that these disorders preclude him from engaging in or maintaining gainful employment.  Consequently, the Board does not find that the record has raised an implied claim for a total disability rating based on individual unemployability pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In summary, the evidence of record is favorable to assigning a 10 percent schedular rating for mild incomplete paralysis of the left ulnar nerve, but is against higher or additional schedular ratings for disability due to his left cubital tunnel syndrome and against referral for extraschedular consideration.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2012).  


ORDER

Service connection for fibromyalgia is granted.  

A 10 percent disability rating is granted for mild incomplete paralysis of the left ulnar nerve due to cubital tunnel syndrome effective from May 18, 1999, subject to the laws and regulations governing the payment of monetary benefits.  

A disability rating higher than 10 percent for incomplete paralysis of the left median nerve due to cubital tunnel syndrome is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


